Citation Nr: 0635825	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation greater than 10 percent for the 
residuals of a right knee injury (torn cartilage).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from November 1973 to 
November 1975 and from October 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision that 
continued a 10 percent disability evaluation for the 
appellant's right knee disability, made by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appeals for a higher initial 
evaluation.

This case was previously before the Board and was remanded in 
May 2004 for further development.  The case again returns to 
the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified at a November 2003 videoconference 
hearing that he experienced both limitation of motion and 
instability in his knee.  However, the veteran's most recent 
VA examination took place in August 2002 and there is little 
contemporaneous evidence in the record describing or 
evaluating the veteran's right knee condition, particularly 
in regard to his functional impairment and range of motion.  
The current record reflects that the appellant was initially 
scheduled for a VA examination in December 2004, which was 
cancelled when the veteran failed to report.  He was 
scheduled for another examination in August 2005, and again 
failed to report for the examination.  In both cases, the 
veteran submitted statements explaining that he had been 
unable to report for the examinations because of conflicts 
with his job as a truck driver.  In April 2006, the veteran 
again requested that he be rescheduled for another VA 
compensation examination to determine that his condition has 
worsened and indicated that his job position had changed and 
that he would be available to report for a new appointment.  
Therefore, a current VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the veteran providing him with 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.  Copies of all relevant VA 
medical records, if any, should be 
obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding evidence.

4.  The AMC or RO should schedule the 
veteran for a VA examination to establish 
the current severity of his right knee 
disability. The claims file should be 
provided to the examiner in conjunction 
with the examination for review of 
pertinent documents therein.  All clinical 
findings necessary for a comprehensive 
disability rating must be reported as part 
of this examination.  Instructions 
contained in the Board's May 2004 remand 
should be provided to the examiner.

5.  After all appropriate development has 
been completed, the AMC should 
readjudicate the current claim.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

